
	

113 S1367 IS: Helping Heroes Fly Act
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1367
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Pryor (for himself
			 and Ms. Ayotte) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  direct the Assistant Secretary of Homeland Security (Transportation Security
		  Administration) to provide expedited air passenger screening to severely
		  injured or disabled members of the Armed Forces and severely injured or
		  disabled veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Heroes Fly
			 Act.
		2.Operations center
			 program for severely injured or disabled members of the Armed Forces and
			 severely injured or disabled veterans
			(a)In
			 generalSubchapter I of
			 chapter 449 of title 49,
			 United States Code, is amended by adding at the end the following new
			 section:
				
					44927.Expedited
				screening for severely injured or disabled members of the Armed Forces and
				severely injured or disabled veterans
						(a)Passenger
				screeningThe Assistant
				Secretary of Homeland Security (Transportation Security Administration), in
				consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
				and organizations that advocate on behalf of members of the Armed Forces and
				veterans, including organizations that advocate on behalf of severely injured
				or disabled members of the Armed Forces and severely injured or disabled
				veterans, shall develop and implement a process to facilitate the ease of
				travel and to the extent possible provide expedited passenger screening
				services for severely injured or disabled members of the Armed Forces, severely
				injured or disabled veterans, and their accompanying family members or
				nonmedical attendants. Such process shall be designed to protect the privacy of
				the individual being screened to the maximum extent practicable.
						(b)Operations
				centerAs part of the process
				required under subsection (a), the Assistant Secretary shall maintain an
				operations center to provide support and facilitate the movement of severely
				injured or disabled members of the Armed Forces and severely injured or
				disabled veterans through screening prior to boarding a passenger aircraft
				operated by an air carrier or foreign air carrier in air transportation or
				intrastate air transportation. Such operations center shall be operational at
				all times.
						(c)ProtocolsThe
				Assistant Secretary shall—
							(1)establish and publish protocols, in
				consultation with the Secretary of Defense, the Secretary of Veterans Affairs,
				and organizations that advocate on behalf of members of the Armed Forces and
				veterans, including organizations that advocate on behalf of severely injured
				or disabled members of the Armed Forces and severely injured or disabled
				veterans, under which a severely injured or disabled member of the Armed Forces
				or severely injured or disabled veteran, or the family member or other
				representative of such a member or veteran, may contact the operations center
				maintained under subsection (b) and request expedited screening services
				described in subsection (a) for the member or veteran; and
							(2)upon receipt of such a request, require
				such operations center to notify the appropriate Federal security director of
				the request to facilitate the expedited passenger screening services described
				in subsection (a) for the member or veteran.
							(d)TrainingThe
				Assistant Secretary shall integrate training on the protocols established under
				subsection (c) into the training provided to all employees who will provide the
				screening services described in subsection (a).
						(e)Rule of
				constructionNothing in this section affects the authority of the
				Assistant Secretary to require additional screening of a severely injured or
				disabled member of the Armed Forces, a severely injured or disabled veteran, or
				their accompanying family members or nonmedical attendants, if intelligence,
				law enforcement, or other information indicates that additional screening is
				necessary.
						(f)ReportNot
				later than one year after the date of the enactment of this section, and
				annually thereafter, the Assistant Secretary shall submit to Congress a report
				on the implementation of this section. Each such report shall include each of
				the following:
							(1)Information on the
				training provided under subsection (d).
							(2)Information on the consultations between
				the Assistant Secretary and organizations that advocate on behalf of members of
				the Armed Forces and veterans as described in subsection (a).
							(3)The number of
				people who accessed the operations center during the period covered by the
				report.
							(4)Such other
				information as the Assistant Secretary determines is
				appropriate.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 44926 the following
			 new item:
				
					
						44927. Expedited screening for severely
				injured or disabled members of the Armed Forces and severely injured or
				disabled
				veterans.
					
					.
			
